Citation Nr: 1034861	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  04-40 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), 
anxiety disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from December 1953 to June 1956.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the New Orleans, 
Louisiana, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  

The Veteran testified at a May 2006 hearing at the RO before the 
undersigned Veterans Law Judge.  A transcript is associated with 
the claims file.  At that hearing, the Veteran withdrew an 
additional appeal regarding entitlement to benefits under 
38 U.S.C.A. § 1151.

The Board remanded the remaining issue on appeal to the RO for 
further development in May 2006.  In September 2009, the Board 
recharacterized the issue to better comport with the evidence and 
allegations of record, in compliance with Clemons v. Shinseki, 23 
Vet. App. 1 (2009), and again remanded the claim for additional 
development. 

The appeal is, yet again, REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009, the Board found that the evidence of record 
supported a finding that the Veteran had in fact been involved in 
a tank accident during a 1956 training exercise.  A VA 
examination was therefore required in order to clarify the 
current diagnosis and obtain a competent medical opinion 
regarding a possible nexus between current disability and 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An examination was scheduled at the New Orleans VA medical center 
(VAMC) in May 2010, but the Veteran failed to report.  In July 
2010, VA issued a supplemental statement of the case noting that 
good cause for the failure had not been shown; the claim remained 
denied based on the evidence of record.  

In August 2010, the Veteran contacted VA and requested 
rescheduling of the examination; he stated that he had reported 
to the wrong VA facility.  The AMC took no action on the request.  
The Veteran's representative, in a September 2010 brief, stated 
only that the Veteran had been "unavailable for the scheduled 
VA...examination."

The Board finds that good cause for the failure to report has 
been shown, and the Veteran has expressed his willingness to 
report for examination.  The Veteran's report of confusion over 
the location of the examination is uncontradicted.  While the 
main VAMC in the Veteran's local area is New Orleans, there are 
several local clinics.  As the examination was scheduled by a 
remote RO, via the AMC, some confusion is perhaps understandable.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Obtain updated VA treatment records from 
VAMC New Orleans and all associated clinics, 
as well as any other VA facility identified 
by the Veteran or in the record.

2.  Schedule the Veteran for a VA mental 
disorders/initial PTSD examination.  The 
claims folder must be reviewed in conjunction 
with the examination.  The examiner should be 
informed that a 1956 tank accident is 
established.  The examiner should identify 
all currently diagnosed psychiatric 
disorders, and should opine as to whether it 
is at least as likely as not that any such 
are caused or aggravated by military service.  
A full and complete rationale for all 
opinions expressed is required.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  Review the claims file to ensure that all 
the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an SSOC and provide the 
appellant and his representative an 
appropriate period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



